Title: To Thomas Jefferson from James Monroe, 14 March 1802
From: Monroe, James
To: Jefferson, Thomas


            Dear Sir
              Richmond March 14. 1802.
            I found your favor of the 28th. ulto. communicating an extract of a letter from Dupont De Nemours relative to the claim of the artist Houdon to be paid the sum which he lost by the depreciation of the assignats in the last instalment which he recd. for the statue of Genl. Washington. I postponed an answer untill I had taken the advice of council by which I am authorised to inform you that whatever sum you state to be due shall be paid on yr. certificate of the same. I send you a letter of yours to Govr. Brooke, one of Houdon to the Govr. of Virga. and a copy of one from the banker Grand to Houdon certified by the latter, which shew that the contract was in specie, that the assignats were accepted by him with the approbation of Mr. Morris on the principle and in the expectation that they shod. be scaled. I hope and presume that Mr. Morris will be able to establish the facts not known to you, necessary to adjust the account, to your satisfaction, so that we may be enabled to pay the artist what is justly his due. We do not think ourselves authorised to purchase the bust of Franklin, without the sanction of the legislature. We are persuaded its sanction might be had at the next session, tho’ are not authorised to commence a treaty or make any stipulation relative to it.
            The repeal of the Judiciary law of the last session forms an interesting epoch in our affrs. We shall soon see whether the party which created it are disposed and able to convulse the country on pretext of the repeal. I shod. not be surprised [to see?] the court of appls. advancing with a bold stride to effect the object. But I trust its efforts will be fruitless. Sincerely I am yr. friend & servt
            Jas. Monroe
          